HOUGH, District Judge.
The exact thing moved for seems simple, and indeed harmless. It can do no harm to ascertain the tonnage of the Titanic, in the sense of the statute referred to, or any other sense; but it is equally true, and just as obvious, that the tonnage of the lost steamer is wholly irrelevant to any procedure for limitation of shipowners’ liability known to the statute law of the United States. So that one first asks why should this record be stuffed with matter so apparently useless ?
By argument it appeared that counsel’s theory is that, since the Titanic was (a) a vessel British owned and of British register, and (b) lost by collision with an iceberg, and not by the action of anothér ship of another nation, therefore her British owners are not entitled to all of the benefits or privileges awarded by the statutes of the United States, but may only, under the forms conveniently provided by the rules of the Supreme Court, enforce that measure of relief awarded by the only statute vitally affecting the matter, namely, the British act, which grants a limitation to ¿8 or ¿15 per ton as the case may be.
Obviously this argument suggests important and interesting legal questions. If the law of Great Britain applies at all, why does it not apply all along the line ? If the shipowner cannot limit demands propounded in the United States in accordance with the law of the United States, why should he be compelled to pay in the United States more than he would have been compelled to pay in Great Britain by all *299the law of that realm? Under American law, both his liability and the limitation thereof rest upon a homogeneous system of jurisprudence. The British law in respect of limitation in passage tickets is of no more avail against the injured passenger than is the 18 or ¿15 valuation -effective to extend the shipowner's liability beyond the value of the res in its injured condition, which is the American statutory limit.
But this motion (as argued) seeks to create something which is neither British nor American — a kind of legal centaur wdiich would give to the claimants all the advantages of both systems of law and leave to the shipowner no discoverable defense under either. The merits or demerits of the argument probably depend in their last analysis on the question argued in The Eagle Point, 142 Fed. 453, 73 C. C. A. 569; i. e., whether methods or rules for apportioning and enforcing liability for loss and damage are matters of right or remedy. On this matter The Eagle Point, supra, is by no means the last word; but, whatever may be the result of these interesting queries, there can be no doubt that, before any such detail of administration as is here prayed for is granted, the petitioners are entitled to be heard in a direct proceeding to ascertain whether what they demand is lawful or not.
Being sued in the United States, they have demanded, not as a matter of grace, but of right, the benefit of a federal statute. They have not asked for the benefit of the British statute; still less have they asked for the amorphous compound of statutes above referred to. They are either entitled to what they demand, or they are not. If claimants think they are not, let them answer the petition, or except thereto, and so raise the matter. Until that question is directly settled, the present motion is idle, and should be and is denied.